956 A.2d 715 (2008)
406 Md. 136
INT'L ASSOC. OF FIRE FIGHTERS, LOCAL 1715, CUMBERLAND FIREFIGHTERS, et al.
v.
The MAYOR AND CITY COUNCIL OF CUMBERLAND, et al.
No. 88 Sept. Term, 2008.
Court of Appeals of Maryland.
September 15, 2008.
Francis J. Collins (Kahn, Smith & Collins, P.A., Baltimore, MD), on brief, for Appellants/Cross-Appellees.
Michael Scott Cohen (Michael Scott Cohen, L.L.C., Cumberland, MD), on brief; David R. Moore, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, William F. Brockman and Sandra B. Brantley, Asst. Attys. Gen., Baltimore, MD), on brief, for Appellees/Cross-Appellants.
ARGUED BEFORE BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 15th day of September, 2008,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Allegany County granting, for the reasons relied on in its Memorandum and Order of September 10, 2008, the Motion for Summary Judgment filed by the Mayor and City Council of Cumberland *716 and the Motion to Dismiss filed by the Allegany County Board of Elections be, and the same is hereby, reversed; and it is further
ORDERED, that this matter be remanded to the Circuit Court for Allegany County for further proceedings, as necessary, but not inconsistent with, for purposes of determining whether Appellants submitted the requisite number of signatures, the following principles:
(a) considering active and inactive voters, as well as the three voters registered only to vote in Cumberland's general elections, in determining the requisite number of signatures;
and
(b) treating the Appellants' July 25, 2008 and August 18, 2008, submissions of signatures as a single submission;
and it is further
ORDERED, costs to be divided equally between the Appellees. Mandate to issue forthwith.